Citation Nr: 1118571	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-39 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a fragment wound to the distal left thigh, muscle group XIV.

2.  Entitlement to service connection for a left knee disorder, to include arthritis, claimed as secondary to the service-connected left thigh fragment wound disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

In July 2009, this matter was remanded for additional development and adjudication.  The matter has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fragment wound to the distal left thigh, muscle group XIV are productive of no more than moderate muscle injury.

2.  The preponderance of the competent medical evidence of record shows that mild osteoarthritis of the left knee did not have its onset in service or within any applicable presumptive period, and is not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound of the left thigh, muscle group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.73, Diagnostic Code 5314 (2010)

2.  The criteria for the establishment of service connection for a left knee disorder, to include arthritis, claimed as secondary to the service-connected left thigh fragment wound disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, October 2005, October 2009, and March 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For the increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Fragment wound to the distal left thigh

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  Id.  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently receiving a 10 percent disability rating for his service-connected residuals of shell fragment wound of the left thigh, muscle group XIV.  Since the 10 percent disability rating has been in place for at least 20 years, it is protected from ever being reduced due to the provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.

The Veteran's shell fragment wound injury involving muscle group XIV has been evaluated under Diagnostic Code 5314.  This muscle group includes the anterior thigh group muscles that function to provide extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial band acting with muscle group XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  These muscles consist of the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.

Diagnostic Code 5314 rates disabilities in accordance to the severity of injury to the muscles of muscle group XIV.  Pursuant to this code, a noncompensable (zero percent) rating is warranted if impairment of this muscle group is slight.  If impairment is moderate in degree, a 10 percent rating is warranted.  If impairment is moderately-severe, a 30 percent rating is warranted.  Finally, if the impairment is severe, a 40 percent rating is warranted.  Id.

The criteria for rating muscle disabilities, generally, is set forth in 38 C.F.R. § 4.56.  This regulation provides that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through and through injury with muscle damage will be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately-severe, or severe.  The criteria consist of the type of injury, the history and complaint, and the objective findings.

A slight disability of the muscles involves a simple wound of the muscle without debridement or infection.  The service records should demonstrate a superficial wound with brief treatment and return to duty.  There must have been healing with good functional results and no consistent complaints of cardinal symptoms of muscle injury or painful residuals.  The objective findings are a minimum scar, slight, if any, evidence of fascial defect or of atrophy or of impaired tonus, and no significant impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and- through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

A moderately-severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present. The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side. The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately-severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile. The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.

A higher disability rating in this case would be warranted if the evidence established a moderately-severe or severe muscle injury.

In this case, the Veteran's service treatment records indicate that the Veteran was injured by an exploding 50 caliber round that was in an ammunition box.   As the ammunition was being moved, one of the rounds exploded and pieces of the 50 caliber round hit the Veteran's left distal thigh and knee in 1971 resulting in osteotomy of the left distal lateral femur.  The Veteran was service-connected for fragment wound, distal left thigh, muscle group XIV, evaluated as 10 percent disabling from January 29, 1974.

In order to determined the current severity of the Veteran's service-connected left thigh injury, the Veteran was examined by VA in September 2004.  VA records were reviewed.  The Veteran reported left knee pain and stiffness, but indicated no weakness, swelling, heat, or redness.  The examiner indicated that the Veteran did not have instability or locking, or recurrent subluxation or dislocation.  The Veteran did report fatigability and lack of endurance.  The Veteran reported no flare-ups.  The Veteran was also noted to have a well-healed 6 cm x 4 cm T-shaped sutured laceration of the left lateral knee that included the distal thigh.  Examination revealed that the joint was not painful on range of motion testing, and that the Veteran was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movement.  The Veteran was noted to be able to perform passive and active range of motion without difficulty.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The Veteran's gait was normal and he did not have any functional limitations on standing or walking.  There was no unusual shoe-wear patter that would have indicated abnormal weight bearing.  The examiner found that there was no evidence of ankylosis, and both legs were of equal length.  The Veteran was found to have no inflammatory arthritis.  Range of motion was 140 degrees.  The medial and lateral collateral ligaments, and the anterior and posterior cruciate ligaments, were intact.  The medial and lateral meniscus test was negative bilaterally.  The knee was stable and no crepitus was felt on passive range of motion.  X-rays of the left knee were normal.  The Veteran's in-service left thigh injury was noted and the examiner indicated that the injury did not require surgery.  The Veteran had simple suturing of the knee.  The Veteran injured muscle group XIV, the distal left thigh.  No associated bony structures, nerves or vascular structures were injured.  The skin was lacerated and sutured.  Current symptoms were indicated to be some left knee pain and weakness, fatigability and lack of endurance.  The examiner reported that the Veteran's symptoms did not interfere with his activities of daily living.  There were no tumors in the muscles.  The only residual effect was the healed scar of the left knee.  There were no neoplasms.  Examination of the left thigh revealed no entry or exit wound.  There was a T-shaped, sutured, well-healed six centimeter by four centimeter laceration that was found to be not sensitive or tender, with no adhesions.  There was no tissue loss, tendon damage, and no bone, joint, or nerve damage.  Muscle strength was strong and equal bilaterally.  The Veteran could squat and rise repetitively without difficulty.  There was no muscle herniation and no loss of muscle function.  The joint was not affected.  There was no additional limitation from pain, fatigue, weakness, or lack of endurance on repetitive motion.  The Veteran was diagnosed as status post shrapnel fragment wound to left distal thigh and knee with no loss of function, and no decrease in range of motion.   

The Veteran was afforded an additional VA examination dated in March 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have pain in the left knee three to four times per year.  The pain was indicated to last a week or two and was noted to be mild.  The Veteran also reported that the left knee would get a little stiff.  There was no swelling, redness, heat or weakness, and the knee was not found to keep him from doing anything or missing work.  The Veteran was noted to have injured the XIV muscle group in service.  The Veteran underwent physical therapy in the military to regain strength in the muscles.  The Veteran was noted to have pain and stiffness in the left knee, but no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, inflammation or flare-ups.  The Veteran's gait was normal with no evidence of abnormal weight bearing.  There were no limitations on standing.  There was also no Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, or patellar and meniscus abnormality.  Crepitation was noted.  Range of motion of the left knee was from zero to 140 degrees flexion, and extension of zero degrees.  There was no additional limitation after repetitive range of motion testing and there was no ankylosis.  X-rays revealed mild degenerative joint disease of the medial compartment joint space.  The Veteran was noted to be employed full time.  The Veteran was diagnosed with left thigh fragment wound to lateral distal femur and left muscle group XIV injury without residual dysfunction of the muscle.  The Veteran was also diagnosed with mild osteoarthritis of the left knee.  No other left knee disorder was found.  The examiner opined that  the Veteran's left arthritis was age related and not related to or aggravated by service.  The Veteran was also noted to have arthritis of the right knee.  With respect to the left thigh injury, the history of the in-service injury was noted.  The injury was found not to be a through and through injury.  It was not infected before healing.  The injury was noted to be to the distal lateral left femur and muscle group XIV  Current symptoms showed no pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, or flare-ups.  The examiner found that no muscle had been injured, destroyed, traversed.  And that there was no intramuscular scarring.  The examiner noted that there was a T-shaped scar lateral to the left knee 1/8 x 2 inches, that was not depressed, was superficial, not adherent, not painful or tender, and did not cause any functional limitations.  There was no residual nerve, tendon, or bone damage, and no muscle herniation, no loss of deep fascia or muscle substance.  Muscle strength was 5/5 bilaterally.  

The Veteran's VA treatment records, to the extent they address the Veteran's left knee and left thigh injury, are consistent with the findings of the VA examinations in this case.  

Based on the foregoing, the Board finds that the Veteran's left thigh disability is not moderately-severe.

With regard to the fragment wound injury, the medical evidence revealed no loss of deep fascia, muscle substance, or strength of muscles compared with the sound side. There is no medical evidence that the injury involved a through-and-through or deep penetrating wound with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There was no evidence of hospitalization and no evidence that the Veteran's disability would severely limit his ability to function in a normal occupation environment.

Further, the Veteran is not entitled to a higher rating under Diagnostic Code 5314 since the extension of the knee and flexion of the knee is not reflective of moderately-severe impairment.  The left knee limitation of motion would not be more than 10 percent disabling to include based on consideration of pain and the other DeLuca factors under the pertinent diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5251-5253; see also 38 C.F.R. § 4.59.  Thus, the impairment is not moderately severe in that regard.

In regards to range of motion of the left knee specifically as an alternate basis for a higher rating, the Veteran's knee was reported to have normal range of motion, flexion of 140 degrees and extension of zero degrees.  In addition, while there was some pain associated with the knees, there was no additional pain with range of motion testing.  See Diagnostic Codes 5260 and 5261.  

In addition, there is no evidence of ankylosis of the left knee, recurrent subluxation of lateral instability of the left knee, dislocated cartilage of the left knee, locking or effusion of the left knee, tibia or fibula impairment, thigh impairment, or femur impairment.  See Diagnostic Codes 5253, 5255, 5256-58, 5262.  As such, no higher disability rating is warranted under Diagnostic Codes related to these conditions.

In sum, the Board finds that the Veteran's service-connected left thigh injury is not moderately-severe.  Likewise, his disability is not more than 10 percent disabling on any other basis.

Thus, given the type of initial injury, the history and complaints, and objective findings relating to the left thigh, the Board finds that the muscle disability from the injury to muscle group XIV does not more closely approximate a moderately-severe injury warranting an increased rating.

In addition to the foregoing, the Board has considered whether any other diagnostic codes which address the Veteran's symptomatology might afford him a disability rating in excess of the 10 percent assigned under Diagnostic Code 5314.  As noted, a higher rating is not warranted based on limitation of motion of the left knee or other potentially relevant Diagnostic Codes.

Finally, the Board notes that the Veteran was indicated to have a scar in relation to his disability, as noted in his treatment records.  The Board will therefore consider whether the Veteran is entitled to a separate 10 percent disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this case, however, the healed scar noted in the Veteran's records does not warrant a compensable disability rating  under Diagnostic Codes 7801 to 7805.  An additional disability rating for a scar in connection with the Veteran's left thigh injury is, therefore, not warranted in this case.

In this regard, the Board notes that the Diagnostic Codes applicable to scars were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his service-connected disability, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board notes that VA examinations of the Veteran were conducted in conjunction with a review of the Veteran's claims file.  However, the Board notes that the United States Court of Appeals for Veterans Claims (Court), in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.

In this case, a review of the Veteran's claims file, while accomplished in this case with respect to the March 2010 VA examination, was not necessary to the successful evaluation of the Veteran's claims.  The findings regarding the Veteran's current disabilities are not undermined by a failure to review the Veteran's claims file.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment.  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 20 percent disabling, with the highest individual evaluation being 10 percent disabling.  And the Veteran's medical records do not indicate that he is otherwise unemployable due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Left knee disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran seeks entitlement to service connection for a left knee disability, to include as secondary to service-connected left thigh injury.

In this case, the Veteran's service treatment records indicate that he was injured by an exploding 50 caliber round that was in an ammunition box.  As the ammunition was being moved, one of the rounds exploded and pieces of the 50 caliber round hit his left distal thigh and knee in 1971 resulting in osteotomy of the left distal lateral femur.  He was service-connected for fragment wound, distal left thigh, muscle group XIV, rated as 10 percent disabling from January 29, 1974.

In order to determine whether the Veteran has a left knee disability that is related to his service-connected left thigh injury, the Veteran was afforded a VA examination September 2004.  VA records were reviewed.  The Veteran reported left knee pain and stiffness, but noted no weakness, swelling, heat, or redness.  The examiner indicated that the Veteran did not have instability or locking, or recurrent subluxation or dislocation.  The Veteran did report fatigability and lack of endurance.  He reported no flare-ups and he was found to have no inflammatory arthritis.  The diagnosis was status post shrapnel fragment wound to left distal thigh and knee with no loss of function, and no decrease in range of motion.   

The Veteran was afforded an additional VA examination dated in March 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have pain in the left knee three to four times per year.  The pain was indicated to last a week or two and was noted to be mild.  He also reported that the left knee will get a little stiff.  There was no swelling, redness, heat or weakness, and the knee was not found to keep him from doing anything or missing work.  He was also noted to have injured the XIV muscle group in service.  X-rays revealed mild degenerative joint disease of the medial compartment joint space.  After examination, the Veteran was diagnosed with mild osteoarthritis of the left knee.  No other left knee disorder was found.  The examiner opined that  the Veteran's left arthritis was age related and not related to or aggravated by service.  The Veteran was also noted to have arthritis of the right knee.  

The March 2010 VA examiner submitted two addendum reports to the March 2010 report.  In the first addendum, dated in August 2010, the examiner stated that the Veteran's left knee mild degenerative joint disease to the medial compartment joint space was linked to a natural aging process and not the fragment wound.  In this regard, the examiner noted that the radiograph of the Veteran's right knee showed the same sign of early osteoarthritis.  The examiner also noted that radiographic evidence of osteoarthritis is found in 85 percent of people older than 65 years, and autopsies indicate evidence of osteoarthritis in weight bearing joints of almost all persons by age 45 years.  In the second addendum, dated in November 2010, the examiner found that the Veteran's arthritis of the left knee was not aggravated by the Veteran's service-connected fragment wound disability.  In this regard, the examiner noted that an X-ray of the right knee in 2004 showed signs of arthritis in the right knee, but not in the left knee.  

The Veteran's VA treatment records, to the extent they address the Veteran's left knee are consistent with the findings of the VA examinations in this case.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for a left knee disability.  In this case, the medical evidence does not indicate that the Veteran had a left knee disability in service or within one year of service.  The Veteran was also not found to have a left knee disability when examined in 2004, and the March 2010 VA examiner, that examined the Veteran and his claims file in connection with the report, found that the Veteran's diagnosed left arthritis was age related and not secondary to the service-connected left thigh disability.  This examiner also found that the left knee disability was not aggravated by the Veteran's service-connected left thigh disability.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical opinions expressed by the September 2004 and March 2010 VA examiners to be the most persuasive in this case. 

In addition, the Board notes that the Veteran has contended on his own behalf that he has a left knee disability that is related to his service-connected left thigh disorder.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 465.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1313.  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In this regard, the Board further finds that the question regarding the relationship between the Veteran's left knee and his military service or his service-connected left thigh disability to be complex in nature.  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his left knee are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's diagnosed mild osteoarthritis of the left knee is related to his military service or his service-connected left thigh disability.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating in excess of 10 percent for fragment wound to the distal left thigh, muscle group XIV, is denied.

Service connection for mild osteoarthritis of the left knee is denied.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


